DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image acquisition unit”, “image-type model identification unit”, “operation history storage unit”, etc. in claim 1 and dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kooriyama et al. (JPH0966900).
To claim 1, Kooriyama teach a device configured to collect aircraft operation history information, the device comprising: 
an image acquisition unit (13 of Fig. 2) configured to acquire an image obtained by imaging a specific route (Fig. 3, paragraph 0015); 
an image-type model identification unit ( Fig. 1) configured to identify a model of an aircraft in the route based on: appearance data of an aircraft in the image acquired by the image acquisition unit (paragraph 0013, compare detected image with model identification data); and 
an operation history storage unit configured to store image-derived model information identified by the image-type model identification unit (Figs. 12-13, paragraphs 0013, 0018, 0021 accumulated).


To claim 3, Kooriyama teach claim 1.
Kooriyama teach further comprising: an image-type affiliation identification unit configured to identify affiliation of the aircraft in the route based on: pattern data appearing on a surface of the aircraft in the image acquired by the image acquisition unit; and pattern samples on surfaces of aircraft previously prescribed for respective affiliations of the aircraft (Fig. 11, paragraph 0021), wherein the operation history storage unit is configured to further store image-derived affiliation information identified by the image-type affiliation identification unit, in a condition in which the image-derived affiliation information is associated with the image-derived model information (Figs. 12-13, paragraph 0090).

To claim 6, Kooriyama teach claim 1.
Kooriyama teach further comprising: an aircraft recognition unit configured to recognize presence of the aircraft in the image acquired by the image acquisition unit, wherein the image-type direction identification unit is configured to identify the model of the aircraft in the route in a case in which the aircraft recognition unit recognizes presence of the aircraft in the image (paragraph 0013).

To claim 8, Kooriyama teach claim 1.
Kooriyama teach further comprising: a noise acquisition unit configured to acquire a noise level from the aircraft in the route; a noise analysis data calculation unit configured to calculate noise analysis data by converting a frequency of a noise level acquisition value acquired by the noise acquisition unit; and an acoustic-type model identification unit configured to identify a model of the aircraft in the route based on: the noise analysis data calculated by the noise analysis data calculation unit; and aircraft noise analysis samples previously prescribed for respective models (paragraphs 0012-0013, 0017, 0021), wherein the operation history storage unit is configured to store an acoustic-derived model information identified by the acoustic-type model identification unit in place of the image-derived model information (Figs. 12-13, paragraph 0090).

To claim 11, Kooriyama teach claim 1.
Kooriyama teach wherein the route is a taxiway on ground (Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooriyama et al. (JPH0966900) in view of Davis et al. (US2009/0257314).

Kooriyama teach further comprising: an image-type direction identification unit configured to identify a moving direction of the aircraft in the route based on a direction of a noise of the aircraft in the image acquired by the image acquisition unit or a positional difference of aircraft in a plurality of images (obvious in paragraph 0010, in the state where the aircraft is detected as a continuous image, the model of the aircraft is specified by comparing with the preset data of the frequency analysis result for the detected engine sound, and it changes from moment to moment by the image processing for the detected continuous image… an image detection unit that automatically tracks an aircraft in a landing / takeoff state and detects the aircraft as a continuous image with engine sound from multiple directions; paragraph 0015), wherein the operation history storage unit is configured to further store image-derived direction information identified by the image-type direction identification unit, in a condition in which the image-derived direction information is associated with the image-derived model information (Figs. 12-13, paragraph 0090).
	To further identifying a moving direction based on a direction of a noise, Davis teach type and direction of an aircraft travels that may be detected by sound sensor (Figs. 1, 5, 11-15, paragraphs 0008-0010, 0025-0039, 0083), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Kooriyama, in order to implement movement detection by design preference.

To claim 10, Kooriyama and Davis teach claim 2.
Kooriyama and Davis teach wherein the route is a flight route in air, and the image-type direction identification unit is configured to identify either of a takeoff direction in which the .


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooriyama et al. (JPH0966900) in view of Kawakami et al. (US2016/0189002).
To claim 4, Kooriyama teach claim 1.
But, Kooriyama do not expressly disclose further comprising: an image-type deformation mode identification unit configured to identify a deformation mode of the aircraft in the route based on: contour data of the aircraft in the image acquired by the image acquisition unit; and aircraft contour samples previously prescribed for respective deformation modes, wherein the operation history storage unit is configured to further store image-derived deformation mode information identified by the image-type deformation mode identification unit, in a condition in which the image-derived deformation mode information is associated with the image-derived model information.
Kawakami teach an image-type deformation mode identification unit configured to identify a deformation mode of the aircraft in the image acquired by the image acquisition unit; and aircraft contour samples previously prescribed for respective deformation modes (abstract, paragraphs 0028, 0030, 0187, 0228, 0296), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Kooriyama, in order to identify aircraft model.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooriyama et al. (JPH0966900) in view of Zosel et al. (US2020/0168105).
To claim 5, Kooriyama teach claim 1.
Though obvious due to aircraft type and time are recorded, Kooriyama do not expressly disclose further comprising: a passage frequency calculation unit configured to calculate passage frequency of the aircraft in the route based on: the image-derived model information identified by the image-type model identification unit; and the image-derived model information already stored in the operation history storage unit, wherein the operation history storage unit is configured to further store passage frequency information calculated by the passage frequency calculation unit, in a condition in which the passage frequency information is associated with the image-derived model information.
	Zosel teach a passage frequency calculation unit configured to calculate passage frequency of the aircraft in the route based on: the image-derived model information identified by the image-type model identification unit; and the image-derived model information already stored in the operation history storage unit, wherein the operation history storage unit is configured to further store passage frequency information calculated by the passage frequency calculation unit, in a condition in which the passage frequency information is associated with the image-derived model information (abstract, paragraphs 0018-0025), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Kooriyama, in order to assist estimation for optimizing passenger transportation. 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooriyama et al. (JPH0966900) in view of Nordlow et al. (US2020/0373998).
To claim 7, Kooriyama teach claim 1.
But, Kooriyama do not expressly disclose further comprising: a radio wave acquisition unit configured to acquire a radio wave signal transmitted from the aircraft in the route; and a radio wave-type model identification unit configured to, in a case in which the radio wave acquisition unit acquires a radio wave of the aircraft in the route, identify the model of the aircraft in the route based on the radio wave signal acquired by the radio wave acquisition unit, wherein the operation history storage unit is configured to store radio wave-derived model information identified by the radio wave-type model identification unit in place of the image-derived model information in the case in which the radio wave acquisition unit acquires a radio wave of the aircraft in the route.
	Nordlow teach a radio wave acquisition unit configured to acquire a radio wave signal transmitted from the aircraft in the route; and a radio wave-type model identification unit configured to, in a case in which the radio wave acquisition unit acquires a radio wave of the aircraft in the route, identify the model of the aircraft in the route based on the radio wave signal acquired by the radio wave acquisition unit, wherein the operation history storage unit is configured to store radio wave-derived model information identified by the radio wave-type model identification unit in place of the image-derived model information in the case in which the radio wave acquisition unit acquires a radio wave of the aircraft in the route (Figs. 1-2, aircraft information; paragraphs 000043-0045, 0059-0060), which would have been obvious to .


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooriyama et al. (JPH0966900).
To claim 9, Kooriyama teach claim 6.
Kooriyama teach further comprising: a noise acquisition unit configured to acquire a noise level from the aircraft in the route; and a predominant noise time calculation unit configured to, in a case in which a predominant noise state occurs, calculate duration of the predominant noise state, the predominant noise state being a state in which the noise level acquisition value acquired by the noise acquisition unit exceeds a noise level threshold, wherein the image-type model identification unit is configured to identify the model of the aircraft in the route in a case in which the aircraft recognition unit does not recognize presence of the aircraft in the image but a duration calculation value calculated by the predominant noise time calculation unit exceeds a duration threshold (paragraphs 0012-0013, 0016-0017, 0021, obvious as aircraft engine sound frequency is determined, wherein duration is the reciprocal of frequency).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669


/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 23, 2021